*209OPINION AND ORDER
Movant is presently charged in a disciplinary proceeding before the Kentucky Bar Association with violation of the Code of Professional Conduct. Movant was convicted in the United States District Court of a felony offense in violation of Title 18, United States Code, § 1001. He was temporarily suspended from practice on March 15,1994, following Ms conviction.
After an unsuccessful appeal of his conviction, movant now seeks to terminate disciplinary proceedings against Mm. He seeks to surrender Ms license to practice law in the Commonwealth of Kentucky and to resign from the Kentucky Bar Association, pursuant to SCR 3.480(3), for a period of four years, to commence on the date of entry of the order temporarily suspending him.
In its response to tMs Court, the Kentucky Bar Association raised no objection to the Motion to resign, however the Board recommended that movant not be given credit for the period of temporary suspension.
The Inquiry Tribunal has charged Movant with one count of professional misconduct m violation of SCR 3.130-8.3(b). SCR 3.130-8.3(b) provides that it is professional misconduct for an attorney to commit a criminal act that reflects adversely on Ms honesty, trustworthiness or fitness as a lawyer in other respects.
The charge is based upon Movant’s conviction after trial by jury in the United States District Court for the Eastern District of Kentucky of making false and fraudulent statements to Special Agents of the Federal Bureau of Investigation, a felony offense in violation of Title 18, United States Code, § 1001, case number 93-6, styled United States of America v. David LeMaster. Mov-ant was sentenced to twelve months to serve and two years supervised probation, and assessed the costs. The appeal concluded on May 25, 1995, and movant has smee been serving his sentence.
Movant acknowledges that he has engaged in professional misconduct, and desires to end the pending disciplmary proceeding. Thus, his motion for leave to surrender his license and to resign from the Kentucky Bar Association, for a period of four years is hereby GRANTED.
The request by movant for a retroactive application of the period of suspension is DENIED. Movant does not allege, and there is no evidence, that the KBA has failed to diligently prosecute tMs matter. That being the case, the Court will not grant credit for the period that has elapsed smce the date of the entry of the order temporarily suspending him. Furthermore, movant cites no authority persuasive or otherwise, to convince this Court to take such a step.
It is therefore ordered that the motion of Arthur David LeMaster to resign from the Kentucky Bar Association and to surrender his license to practice law in the Commonwealth for a period of four years is granted.
It is further ordered that:
1) Movant shall not be permitted to engage in the practice of law, as defined by SCR 3.020, in the Commonwealth of Kentucky until such time as the Supreme Court of Kentucky enters an order reinstating Ms membersMp in the Kentucky Bar Association.
2) Movant shall not file an application for reinstatement for a period of four years from the date of this order.
3) Any application for reinstatement filed by movant shall be governed by SCR 3.510, remstatement in ease of disciplmary suspension, or any subsequent amendment to SCR 3.510.
4) The costs of all disciplinary proceedings pending against movant shall be paid by movant in accordance with SCR 3.450(1) and SCR 3.480(3)
5) Movant represents that he has complied, pursuant to a previous order of Temporary Suspension, with the provisions of SCR 3.390 requiring notice to all courts in wMeh he has matters pending and to all clients, whom he was actively representing, of Ms inability to continue to represent them.
*210All concur.
ENTERED October 30,1997.
/s/ Robert F. Stephens Chief Justice.